      Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                       :
ASHLEY AMARIS OVERBEY, et al.
                                       :

     v.                                :    Civil Action No. DKC 17-1793

                                       :
THE MAYOR AND CITY COUNCIL OF
BALTIMORE, et al.                      :

                          MEMORANDUM OPINION

     This case is before the court upon remand from the United

States Court of Appeals for the Fourth Circuit. (ECF Nos. 39, 42);

Overbey v. Mayor of Baltimore, 930 F.3d 215 (4th Cir. 2019).               In

order to place the current issues in context, some history is

required.

I.       Background

     Plaintiffs are Ashley Amaris Overbey (“Ms. Overbey”) and a

local newspaper, the Baltimore Brew (“the Brew”).               On June 30,

2017, Plaintiffs filed an amended complaint against the Mayor and

City Council of Baltimore (“the City”) and the Baltimore City

Police    Department   (“BPD”)   for       damages,   for   declaratory   and

injunctive relief under the First Amendment, and for breach of

contract and violation of the public policy of the state of

Maryland.     (ECF No. 5).    Although there is no reference to 42
         Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 2 of 13



U.S.C. § 1983 in the complaint, it does refer to the action as a

“federal civil rights case.”1          (ECF No. 5, ¶ 5).

     The     dispute   concerns    a   “non-disparagement”     clause     in   a

settlement agreement between Ms. Overbey and the City.            The clause

required Plaintiff not to speak to the media or publicly about

either the underlying allegations or the settlement process. (ECF

No. 11-4, at 6).2      A violation of this clause rendered the claimant

liable to the City for damages equal to half of the settlement

award.     (Id.).   The parties settled her claim for $63,000.            (Id.,

at 3, 9).     The City subsequently determined that she had violated

the non-disparagement clause. (ECF No. 11-6, at 2).                 When the

settlement was ultimately approved, the City provided only $31,500

(instead of the full sum of $63,000) of the agreed payment and




     1 The failure to cite to the statute is not fatal to the
claim.    Johnson v. City of Shelby, Miss., 574 U.S. 10, 11
(2014)(per curiam)(“[N]o heightened pleading rule requires
plaintiffs seeking damages for violations of constitutional rights
to invoke § 1983 expressly in order to state a claim.”        Other
courts have recognized that “the means by which a private
individual seeks money damages for violation of his or her
constitutional rights is by the mechanism of 42 U.S.C. § 1983.”
Gerald v. Locksley, 785 F.Supp.2d 1074, 1131 n. 8 (D.N.M. 2011)).
(citing Schaefer v. Las Cruces Pub. Sch. Dist., 716 F.Supp.2d 1052,
1072 (D.N.M. 2010)).

     2 Defendant appended this exhibit, and the other exhibit
relied on in this section, to its original motion to dismiss. (ECF
Nos. 11-4, 11-6). Plaintiff has not disputed the authenticity of
this evidence, and, in fact, references both documents in her
motion for summary judgment. (ECF No. 61-1, at 3-4).


                                        2
         Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 3 of 13



retained the rest as “liquidated damages.”           (ECF No. 11-6, at 2).

This suit followed.

     In response to the amended complaint, BPD moved to dismiss

the complaint for failure to state a claim.            (ECF No. 10).3      The

City also moved to dismiss or, alternatively for summary judgment.

(ECF. No. 11).       The district court treated the later as a motion

for summary judgment and granted both parties’ motions.            (ECF Nos.

32, 33); Overbey v. Major & City Couns. Of Balt., No. MJG-17-1793,

2017 WL 5885657 (D.Md. November 29, 2017).            As it related to Ms.

Overbey’s First Amendment claim, the district court reasoned that

a waiver of her First Amendment right to speak was “knowing” and

“voluntarily      given”    in   signing    the    settlement,    and     that

enforcement of that waiver was not contrary to public policy.             Id.

at *6.      The court also ruled that the Brew lacked standing to

challenge the City’s use of a non-disparagement clause.            Id.    Both

Ms. Overbey and the Brew appealed.            (ECF No. 34).      The Fourth

Circuit reversed the summary judgment motion as it related to both

parties and remanded the case.         Overbey, 930 F.3d at 230.4




     3 Although Plaintiffs’ notice of appeal encompassed the
dismissal of the claims against BPD, they did not press that
appeal, and the Fourth Circuit did not review the dismissal.
Accordingly, those claims remain dismissed and the dismissal will
be reflected in the final order.

     4 The case was reassigned to this member of the court after
the retirement of the initial district judge.
                                       3
        Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 4 of 13



       On December 16, 2019, Ms. Overbey filed a motion for summary

judgment.     (ECF No. 61).      The City filed an opposition to this

motion on January 8, 2020.        (ECF No. 62).       Finally, Ms. Overbey

filed her reply on January 31, 2020.         (ECF No. 63).

II. Standard of Review

       Summary judgment is appropriate under Fed.R.Civ.P. 56(c) when

there is no genuine issue as to any material fact, and the moving

party is plainly entitled to judgment in its favor as a matter of

law.   In Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)

the Supreme Court explained that in considering a motion for

summary judgment, the “judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”            A dispute about a

material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”            Id. at 248.

Thus, “the judge must ask himself not whether he thinks the

evidence unmistakably favors one side or the other but whether a

fair-minded jury could return a verdict for the [nonmoving party]

on the evidence presented.”       Id. at 252.

       In undertaking this inquiry, a court must view the facts and

the    reasonable   inferences    drawn   therefrom    “in   a   light   most

favorable to the party opposing the motion.”             Matsushita Elec.

Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962));

                                      4
       Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 5 of 13



see also E.E.O.C. v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th

Cir.2005).     The mere existence of a “scintilla” of evidence in

support of the non-moving party’s case is not sufficient to

preclude an order granting summary judgment. See Anderson, 477

U.S. at 252.

      This court has previously held that a “party cannot create a

genuine dispute of material fact through mere speculation or

compilation of inferences.”       Shin v. Shalala, 166 F.Supp.2d 373,

375 (D.Md. 2001) (citation omitted).           Indeed, the court has an

affirmative obligation to prevent factually unsupported claims and

defenses from going to trial.      See Drewitt v. Pratt, 999 F.2d 774,

778–79 (4th Cir. 1993) (quoting Felty v. Graves–Humpreys Co., 818

F.2d 1126, 1128 (4th Cir. 1987)).

III. Analysis

      A. Baltimore Brew’s Claims

      The only claim of Baltimore Brew’s that the Fourth Circuit

allowed to proceed was “its allegation that the City’s pervasive

use   of   non-disparagement    clauses   in   settlements    with   police

brutality claimants ‘impedes the ability of the press generally,

and Baltimore Brew specifically, to fully carry out the important

role the press plays in informing the public about government

actions.’”     Overbey 930 F.3d at 230.        The Baltimore Brew sought

“declaratory and injunctive relief” and thus to establish standing

it “must establish ongoing or future injury in fact.”          Id. (citing

                                     5
      Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 6 of 13



Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018)).              The court

refused to allow the Brew to “rely on prior harms” in seeking

injunctive and declaratory relief.         Id. (citing Abbot v. Pastides,

900 F.3d 160, 176 (4th Cir. 2018)).

      The City’s letter to the court on October 2, 2019 points out

that it has stopped using the non-disparagement clause that was

used in Ms. Oberbey’s settlement since “at least” November 2017.

(ECF No. 56, at 2).     The new clause merely requires the “Releasing

Party” to “strictly limit their public comments . . . to the facts

alleged in the pleadings and motions filed with the court” instead

of the outright “prohibition” against discussing “any opinions,

facts or allegations in any way connected to the Litigation or the

Occurrence.”    (ECF No. 56-1).           Therefore, as the City rightly

argues, “[a]s to the Brew, this case is moot.”              (ECF No. 56, at

2).   During informal discussions, the Brew agreed that, if Bill

19-0409 was enacted by the City Council, its claims would be moot.

The bill was enacted, but no stipulation of dismissal was filed.

Accordingly, all claims by the Brew will be dismissed.

      B. Ms. Overbey’s Claims

      1. The Void Non-Disparagement Clause

      Ms. Overbey moves for summary judgment, contending that there

is no dispute of material fact that, in withholding half of the

settlement   proceeds    based   on   an    unenforceable   clause   in   the

agreement, the City of Baltimore violated her rights under 42

                                      6
          Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 7 of 13



U.S.C. § 1983.          As damages, she seeks the money along with

prejudgment interest from the date of the settlement agreement.5

The City does not dispute that it withheld the money, does not

really contend that the non-disparagement clause is enforceable,

but laments that it lost the case on appeal.               It does dispute what

the proper measure of damages should be.

      “Compensatory damages may be recovered in § 1983 actions for

proven violations of constitutional right, but only for any actual

harms caused by the violation and not for the violation standing

alone.” Norwood v. Bain, 143 F.3d 843, 855, (4th Cir. 1998) (citing

Carey v. Piphus, 435 U.S. 247 (1978); Memphis Cmty. Sch. District

v. Stachura, 477 U.S. 299 (1986)), aff’d in relevant part on reh’g

per curiam en banc, rev’d on other grounds, 166 F.3d 243, 245

(affirming compensatory damages); see also Knussman v. Maryland,

272 F.3d.625, 639 (4th Cir. 2001) (citing Memphis, 477 U.S. at 307)

(presuming an award for “direct pecuniary harms such as loss of

income” is available under § 1983 while arguing for recovery for

emotional injury as well); Kane v. Lewis, 605 Fed. Appx. 229, 239

(4th Cir. 2015) (citing Carey, 435 U.S. at 254) (“[T]he basic

purpose of a § 1983 damages award should be to compensate persons

for   injuries       caused   by   the       deprivation    of   constitutional

right[.]”).        “Actual harms resulting from conduct that violated




      5   She no longer seeks declaratory or injunctive relief.
                                         7
      Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 8 of 13



the right may include economic loss, physical injury, or emotional

distress.” Norwood, 143 F.3d at 855 (citing Blackburn v. Snow, 771

F.2d 556 (1st Cir. 1985)(emotional distress caused by illegal strip

search)); Spell v McDaniel, 824 F.2d 1380 (4th Cir. 1987)(pain and

suffering and medical expense cause by police brutality to person

in custody); see also Westerfield v. U.S., 483 Fed.Appx. 950, 956

(6th Cir. 2012)(defendant has “right to a fair trial compensable

in damages under 42 U.S.C. § 1983 for such injury as he is able to

prove—e.g., impairment of reputation, personal humiliation, mental

anguish and emotional distress”).          In the absence of actual harm,

an award of nominal damages is appropriate.

     The actual harm alleged here is the loss of half of the

settlement proceeds due to the unconstitutional enforcement of the

non-disparagement    clause.      As       Ms.   Overbey   points   out,   the

settlement contract she signed with the City has a severability

provision detailing the effect of a void non-disparagement clause

on the contract as a whole.            (ECF No. 61-1, at 10-11).           The

applicable provision reads:

          14. Severability: In the event that any
          covenant, condition, or other provision
          contained in this Agreement is held to be
          invalid, void, or illegal by any court of
          competent jurisdiction, the same shall be
          deemed severable from the remainder of this
          Agreement and shall in no way affect, impair
          or invalidate any other covenant, condition or
          other provision contained herein. If such
          condition, covenant or other provision shall
          be deemed invalid due to its scope of breadth,

                                       8
        Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 9 of 13



             such covenant, condition or other provision
             shall be deemed valid to the extent of the
             scope of breadth permitted by law.

(ECF No. 11-4, at 7).        The meaning of this section is clear.        When

a condition is declared “void,” as here with the non-disparagement

provision, this void condition is simply removed.            The contract is

left otherwise unaffected and enforceable as if the contingency

never occurred.

        Seemingly acknowledging that the settlement agreement is not

entirely void, the City instead frames the issue as one of proper

remedy.      It admits that “one view” is that Ms. Overbey is simply

owed the $31,500, the damages she sought in her amended complaint.

(ECF No. 62, at 3) (citing ECF No. 5).            The City argues that this

would be the measure of damages for a breach of contract, and the

parties agree that all breach of contract claims are now time-

barred by the applicable statute of limitations.             (ECF No. 62, at

3-4).     Instead, it asserts the “better view” is that Ms. Overbey

is    only   entitled   to   “nominal   damages   of   one   dollar”    for   an

infringement of her First Amendment right to speak, “perhaps

coupled with a formal declaration to that effect.”              (ECF No. 62,

at 4) (citing KH Outdoor, LLC v. City of Trussville, 465 F.3d 1256,

1261 (11th Cir. 2006)).          The City’s reading of KH Outdoor in

fashioning this proposed remedy overlooks half of the holding.

The     Eleventh   Circuit    held,     “[t]o   recover   nominal      damages,

[Plaintiff] is not required to prove actual injury” as it was

                                        9
     Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 10 of 13



responding to the district court’s finding that no actual injury

existed.   KH Outdoor, 465 F.3d at 1259.          Here actual injury is

established.     Ms.   Overbey   would   have   the   other    half   of   the

settlement amount “but for the [unenforceable]6 non-disparagement

provision.”    (ECF No. 63, at 5).

     The City owes Ms. Overbey the other $31,500.             By its conduct

in unconstitutionally enforcing the now discredited clause, the

City withheld half of the settlement proceeds.           Thus, the civil

rights violation caused $31,500 in economic harm.

     The only remaining questions are 1) whether the City should

have to pay prejudgment interest on this amount dating back to the

settlement agreement, approved in September 2014, and paid in

October 2014,    (ECF Nos. 61-1, at 12-14; 62, at 4-8), and 2) if

so, at what rate.

     2. Prejudgment Interest

     The availability of prejudgment interest on claims under §

1983 is governed by federal law.         Nance v. City of Newark, 501

Fed.Appx. 123, 129 n.5 (3d Cir. 2012) (citing Simmons v. City of

Phila., 947 F.2d 1042, 1088 (3d Cir. 1981)); Fox v. Fox, 167 F.3d




     6 Ms. Overbey actually says “unconstitutional” here, but it
is important to note that while the Fourth Circuit found the clause
“an unenforceable waiver of her First Amendment rights,” the court
stopped short of declaring the clause itself unconstitutional,
although it did leave this line of argument open to Ms. Overbey.
930 F.3d at 222 n. 6.
                                   10
        Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 11 of 13



880, 884 (4th Cir. 1999) (“Federal law controls the issuance of

prejudgment interest awarded on federal claims.”).

        Both   parties   correctly   point   out    that    whether    to   grant

prejudgment interest in this case is within the “sound discretion”

of the trial court.       (ECF Nos. 63, at 6; 62, at 7); Quesinberry v.

Life Ins. Co. of N. Am., 987 F.2d 1017, 1030-31 (4th Cir. 1993)

(“[A]bsent      a   statutory   mandate[,]    the    award      of   prejudgment

interest is discretionary with the trial court.”).                   As noted in

Crump v. United States Dept. of Navy, 205 F.Supp.3d 730,                    748-49

(E.D.Va. 2016), “the Fourth Circuit has explained that there are

few circumstances that would justify the denial of prejudgment

interest,” when necessary to provide complete compensation for an

injury.

         “The essential rationale for awarding prejudgment interest

is to ensure that an injured party is fully compensated for its

loss.”     Feldman’s Med. Ctr. Pharm. Inc. v. CareFirst, Inc., 823

F.Supp.2d 307, 324 (D.Md. 2011) (citing City of Milwaukee v. Cement

Div., Nat’l Gypsum Co., 515 U.S. 189, 195 (1995)); see also

Imgarten v. Bellboy Corp., 383 F.Supp.2d 825, 848 (D.Md. 2005)

(citing Berman Props. V. Porter Bros., Inc., 276 Md. 1 (1975))

(“The    purpose    of   pre-judgment    interest   is     to   compensate    the

aggrieved party for the deprivation of money it was owed, primarily

the income that the money could have earned.”); Fox, 167 F.3d at

884.    Specifically, “[p]rejudgment interest is viewed as a form of

                                        11
        Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 12 of 13



compensatory damage designed to place the plaintiff in the same

position as if no violation occurred.”            Feldman’s, F.Supp.2d at

324 (citing City of Milwaukee, 515 U.S. at 195).

        Ms. Overbey will be awarded interest on the remaining $31,500

due to her as per the Settlement Agreement dating to the time of

payment pursuant to that agreement, October 8, 2014.               The City

continues to defend its use of the non-disparagement clause and

the “real and substantial questions presented” by facts that led

to the settlement agreement in the first place.            (ECF No. 62, at

7-8).       Therefore, it cites shock that “that the challenge would

bear fruit” here and that the serendipity that allowed Ms. Overby’s

claim to survive was akin to a “virtual lightning strike.”                (Id.,

at 4-5).      The seeming inference is that their illegal act should

not be undone simply because no one thought, or even suspected, it

was illegal at the time.7         Even if true, all this is beside the

point.      The City entered the settlement agreement it helped craft

knowing that its severability provision contemplated this exact

scenario: that a clause may be deemed “invalid, void and illegal,”

and that it would subsequently be stricken from the agreement.

Just as “strong public interests” render the clause unenforceable,




        7
       The City is correct that enforcement of the clause only
became “illegal” when two Fourth Circuit judges said it was in
issuing an opinion on July 11, 2019. (ECF No. 62, at 6). But as
it concedes, “[t]he panel majority’s published opinion is the law
of this Circuit.” (Id., at 2).
                                      12
      Case 1:17-cv-01793-DKC Document 64 Filed 09/21/20 Page 13 of 13



Overbey, 930 F.3d at 226, those interests counsel against allowing

the City to keep the fruits of such improper enforcement.                The

purpose of prejudgment interest is to complete the compensatory

damages award and will accrue from the date the full payment should

have been made.

      Ms. Overbey argues for applying Maryland’s legal rate of

interest of six percent, compounded annually.          (ECF No. 61-1, at

12 n.7) (citing Quesinberry, 987 F.2d at 1031 (noting that the

district     court   used   Virginia’s   statutory    rate   in   awarding

prejudgment interest)).      Here, the underlying settlement agreement

has a choice-of-law provision applying the laws of Maryland.            (ECF

No. 11-4, at 8).     Therefore, Maryland’s six percent interest rate,

compounded annually, will apply from the agreement’s date of

execution.    Md. Code, Com. § 12-102.

IV.   Conclusion

      For the foregoing reasons, Ms. Overbey’s motion for summary

judgment will be granted.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    13
